Citation Nr: 0929640	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-10 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hypothyroidism, status post thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to July 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's claim was remanded for 
further development by the Board in June 2007.


FINDINGS OF FACT

1.  Prior to November 18, 2005, the Veteran's hypothyroidism 
is characterized by fatigability, constipation, and mental 
sluggishness.  

2.  After November 18, 2005, the Veteran's hypothyroidism is 
characterized by muscular weakness, mental disturbance, 
including depression, and weight gain.  There was no showing 
of cardiovascular involvement.


CONCLUSION OF LAW

1.  Prior to November 18, 2005, the criteria for an 
evaluation in excess of 30 percent for hypothyroidism, status 
post thyroidectomy, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2000 & Supp. 2008); 38 C.F.R. § 3.321(b)(1), 4.7, 
4.20, 4.119, Diagnostic Code 7903 (2008).

2.  With resolution of reasonable doubt in the appellant's 
favor, after November 18, 2005, the criteria for an 
evaluation of 60 percent, but no more, for hypothyroidism, 
status post thyroidectomy, have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2000 & Supp. 2008); 38 C.F.R. 
§ 3.321(b)(1), 4.7, 4.20, 4.119, Diagnostic Code 7903 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in November 2005 correspondence and a March 2005 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the Veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The November 2005 letter and the 
statement of the case essentially informed the claimant of 
the need to submit all pertinent evidence in his possession.  
Additionally, a letter dated August 2007 provided adequate 
notice of how effective dates are assigned.  The claim was 
readjudicated in the February 2009 supplemental statement of 
the case, thus curing the use of post decisional documents in 
notice.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, the Veteran's representative sited the diagnostic code 
under which the Veteran was rated for hypothyroidism in the 
May 2009 Post Remand Brief.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because the Veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  The guidance of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) is not for application as this is an 
initial rating case.

Analysis

By a rating decision dated March 2004, the RO granted service 
connection for hypothyroidism, status post thyroidectomy, and 
assigned a rating of 10 percent, effective September 20, 
2002.  The Veteran submitted a notice of disagreement, 
asserting her disability warranted a higher rating.  By an 
October 2005 rating decision, the RO granted an increased 
rating to 30 percent for hypothyroidism, effective September 
20, 2002.  The Veteran chose to continue her appeal, again 
asserting that her disability warranted a higher rating.

Records from Langley Air Force Base medical clinic, dated 
July 2002 to February 2003 and from December 2003 to March 
2004 indicate a diagnosis of hypothyroidism, treated with 
synthroid. 

Records from the Naval Medical Center dated June 2004 to 
April 2005 reflected continued treatment for hypothyroidism 
with synthroid as well as depression.  A November 2004 record 
noted that the Veteran denied heat and cold intolerance, 
gastrointestinal symptoms, dry skin, and sweating other than 
some night sweats.  The Veteran did describe some anxiety and 
mood swings.  An April 2005 report indicated complaints of 
fatigue, which the physician noted was likely due to her 
insomnia.

The Veteran was afforded a VA examination in November 18, 
2005.  The Veteran complained of fatigue, memory 
difficulties, depression, slowness of thoughts, and cold 
weather intolerance.  She reported managing the 
hypothyroidism with synthroid.  She also reported some 
increased sweating diagnosed as hyperhidrosis associated with 
hyperthyroidism.  The examiner noted a diagnosis of 
hypothyroidism, status post thyroidectomy that remained 
unchanged.  Additionally, the examiner opined that the 
Veteran's hyperhidrosis had resolved.  She reported at this 
point that she had not missed time from work.

The Veteran submitted records from Riverside Medical Group, 
dated May 2007 to April 2008, reflecting treatment for 
hypothyroidism, depression, insomnia, as well as other 
clinical conditions.  Records reflected reports of 
constipation, fatigue, weight gain, decreased motivation and 
some difficulty concentrating related to depression, but 
denied any abdominal pain, sweats, orthostasis, diaphoresis, 
nervousness, diarrhea, or shortness of breath.  A September 
2007 record noted that the physician suspected an 
uncontrolled depressive/anxiety component with insomnia.  An 
October 2007 record indicated complaints of intermittent 
palpitations with no other current symptoms.  The physician 
indicated that the Veteran's fatigue and other complaints 
attributed to her depression could be due to insufficiently 
treated hypothyroidism.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2007.  During her hearing, the 
Veteran testified that she experienced symptoms of weakness 
in the backs of her legs, chronic fatigue, weight gain, 
difficulty concentrating at work, and anxiety.  She also 
stated that her symptoms do sometimes interfere with her job.

The Veteran was afforded a VA examination in December 2008.  
The Veteran reported symptoms of being temperamental at 
times, as well as feeling tired all the time.  The examiner 
noted that the Veteran's hypothyroidism has been stable since 
its onset and was controlled with synthroid.  The examiner 
noted symptoms of difficulty swallowing pills or solid foods, 
concentration problems, and increased forgetfulness.  The 
examiner provided a diagnosis of hypothyroidism with mild 
weight gain, mild cold intolerance, mild to moderate fatigue, 
and depressed affect.  The examiner stated that the Veteran's 
symptoms had a mild impact on the Veteran's employment.

The Veteran submitted numerous statements in support of her 
claim.  She reported missing over 89 hours of work due to her 
symptoms, which include lack of motivation, constipation, 
feeling cold when others are hot, weight gain, inability to 
lose weight, fatigue, difficulty concentrating, depression, 
and forgetfulness.  The Veteran also submitted statements 
from co-workers indicating that the Veteran has constantly 
cold hands.  

The present appeal involves the Veteran's claim that the 
severity of her service-connected hypothyroidism, status post 
thyroidectomy warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   See also 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 100 percent 
evaluation is warranted for hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  A 60 percent evaluation is warranted for 
muscular weakness, mental disturbance, and weight gain.  A 30 
percent evaluation is warranted for fatigability, 
constipation, and mental sluggishness.  

As noted above, the Veteran is currently rated at 30 percent 
under 38 C.F.R. § 4.119, Diagnostic Code 7903 for 
hypothyroidism status post thyroidectomy.  Records from 
Langley Air Force Base medical clinic, dated July 2002 to 
February 2003 and from December 2003 to March 2004 as well as 
records from the Naval Medical Center dated June 2004 to 
April 2005, reflected continued treatment for hypothyroidism 
with synthroid as well as depression thought related to 
insomnia.  As there is no evidence of cold intolerance or 
weight gain during this time period, the Veteran's disability 
picture is more analogous to the current 30 percent rating 
under Diagnostic Code 7903.

Further, the Board notes that at her November 2005 VA 
examination, the Veteran reported symptoms of fatigue, memory 
difficulties, depression, slowness of thoughts, and cold 
weather intolerance.  Moreover, records from the Riverside 
Medical Group, dated May 2007 to April 2008, reflected 
reports of symptoms including, constipation, fatigue, weight 
gain, decreased motivation and some difficulty concentrating 
related to depression.  An October 2007 record indicated that 
the Veteran's fatigue and other complaints attributed to her 
depression could be due to insufficiently treated 
hypothyroidism.  Finally , the December 2008 VA examiner 
noted symptoms of difficulty swallowing pills or solid foods, 
concentration problems, and increased forgetfulness and 
provided a diagnosis of hypothyroidism with mild weight gain, 
mild cold intolerance, mild to moderate fatigue, and 
depressed affect.  It has also been indicated that she has 
needed to take time off from work more recently.

As such, based on the November 2005 VA examination, as well 
as records from the Riverside Medical Group dated May 2007 to 
April 2008, and the Veteran's statements, the Board finds 
that the Veteran's disability picture more nearly 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 7903.  38 C.F.R. § 4.7.  While there are some 
complaints of cold intolerance and mental disturbance, there 
is no evidence of cardiovascular involvement, muscular 
weakness or bradycardia.  As such, a rating in excess of 60 
percent under Diagnostic Code 7903 is not warranted.  

The above determinations are based upon consideration of 
applicable rating provisions.  While the Veteran testified 
that her symptoms do occasionally affect her job, and while 
the December 2008 VA examiner noted some mild employment 
interference, there is no showing that the Veteran's 
hypothyroidism reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Prior to November 18, 2005, a rating in excess of 30 percent 
for hypothyroidism, status post thyroidectomy, is denied 

Effective November 18, 2005, a 60 percent rating, but no 
more, for hypothyroidism, status post thyroidectomy, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


